Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 29, 2017

The Court of Appeals hereby passes the following order:

A17A1803. GERSON SALMERON-DIAZ v. THE STATE.

      Appellant Gerson Salmeron-Diaz’s court-appointed counsel has moved to
withdraw. Counsel represents that Salmeron-Diaz has asked that she withdraw from
this case so that he may proceed pro se with his appeal from the denial of his motion
to withdraw guilty plea.
      “[T]he right to counsel extends through the direct appeal of an order denying
the defendant’s motion [to withdraw his guilty plea].” (Footnote omitted.) Murray v.
State, 265 Ga. App. 119, 120 (592 SE2d 898) (2004). Where appellate counsel
appointed by the trial court seeks for good cause to withdraw from a pending appeal,
this Court may remand the case to the trial court for consideration of whether
appellate counsel’s motion to withdraw should be granted. See Knowles v. State, 245
Ga. App. 523, 526 (9) (538 SE2d 175) (2000); Holt v. State, 205 Ga. App. 40 (421
SE2d 131) (1992). Accordingly, appellate counsel’s motion to withdraw filed in this
Court is denied. This case is remanded to the trial court for a hearing to consider
appellate counsel’s motion to withdraw, to address Salmeron-Diaz’s apparent
intention to conduct his appeal pro se, and to establish a record that he was instructed
as to his right to counsel and the dangers of proceeding without counsel. Cochran v.
State, 253 Ga. 10, 11 (315 SE2d 653) (1984); Clark v. Zant, 247 Ga. 194, 195 (275
SE2d 49) (1981); Weber v. State, 203 Ga. App. 356 (416 SE2d 868) (1992).
Following resolution of these issues, the clerk of the trial court may transmit the
record to this Court for redocketing under the notice of appeal dated November 15,
2016. Upon re-docketing, briefing by the parties should proceed in accordance with
Court of Appeals Rule 23.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/29/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.